     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 1 of 15 PageID #:18




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


Deborah Laufer

                       Plaintiff,
                                                       Case No.: 1:20−cv−04593
v.
                                                       Honorable Elaine E. Bucklo
233 E. Ontario Hotel Propco LLC,

                       Defendant.



             DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                          PLAINTIFF’S COMPLAINT

       Defendant, 233 E. ONTARIO HOTEL PROPCO LLC, (“Defendant”) by and through its

attorneys, LEWIS BRISBOIS BISGAARD & SMITH, LLP, for its Answer and Affirmative

Defenses to the complaint of Plaintiff, Deborah Laufer (“Plaintiff”), states as follows:

                                            PARTIES

       1.      Plaintiff is a resident of Pasco County, Florida, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

activity of walking more than a few steps without assistive devices. Instead, Plaintiff is bound to

ambulate in a wheelchair or with a cane or other support and has limited use of her hands. She is

unable to tightly grasp, pinch and twist of the wrist to operate. Plaintiff is also vision impaired.

When ambulating beyond the comfort of her own home, Plaintiff must primarily rely on a

wheelchair. Plaintiff requires accessible handicap parking spaces located closet to the entrances of

a facility. The handicap and access aisles must be of sufficient width so that she can embark and

disembark from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

goods and services of a facility must be level, properly sloped, sufficiently wide and without


                                                 1
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 2 of 15 PageID #:19




cracks, holes or other hazards that can pose a danger of tipping, catching wheels or falling. These

areas must be free of obstructions or unsecured carpeting that make passage either more difficult

or impossible. Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

difficulty operating door knobs, sink faucets, or other operating mechanisms that tight grasping,

twisting of the wrist or pinching. She is hesitant to use sinks that have unwrapped pipes, as such

pose a danger of scraping or burning her legs. Sinks must be at the proper height so that she can

put her legs underneath to wash her hands. She requires grab bars both behind and beside a

commode so that she can safely transfer and she has difficulty reaching the flush control if it is on

the wrong side. She has difficulty getting through doorways if they lack the proper clearance.

       ANSWER: Defendant lacks sufficient information to admit or deny the allegations in the

foregoing paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict

proof thereof.

       2.        Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

“tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and their websites are in compliance with the ADA.

       ANSWER: Defendant lacks sufficient information to admit or deny the allegations in the

foregoing paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict

proof thereof.

       3.        According to the county property records, Defendant owns a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201(a) and 36.104. The place of public accommodation that the Defendant owns is a place of

lodging known as IVY HOTEL, 233 E Ontario St., Chicago, IL 60611, and is located in the County

of COOK (hereinafter “Property”).




                                                   2
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 3 of 15 PageID #:20




        ANSWER: Defendant admits that Defendant owns the Property so identified. As to the

balance of the allegations, Defendant neither admits nor denies the allegations as alleged in the

foregoing paragraph of Plaintiff’s Complaint as they concern legal conclusions.

        4.      Venue is properly located in the NORTHERN DISTRICT OF ILLINOIS because

the injury occurred in this district.

        ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions.

        6.      As the owner of the subject place of lodging, Defendant is required to comply with

the ADA. As such, Defendant is required to ensure that it’s place of lodging is in compliance with

the standards applicable to places of public accommodation, as set forth in the regulations

promulgated by the Department Of Justice. Said regulations are set forth in the Code Of Federal

Regulations, the Americans With Disabilities Act Architectural Guidelines (“ADAAGs”), and the

2010 ADA Standards, incorporated by reference into the ADA. These regulations impose

requirements pertaining to places of public accommodation, including places of lodging, to ensure

that they are accessible to disabled individuals.

        ANSWER: Defendant neither admits nor denies the allegations as alleged in paragraph 4

of Plaintiff’s Complaint as they concern legal conclusions.

        7.      More specifically,      28 C.F.R. Section 36.302(e)(1) imposes the following




                                                    3
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 4 of 15 PageID #:21




requirement: Reservations made by places of lodging. A public accommodation that owns, leases

(or leases to), or operates a place of lodging shall, with respect to reservations made by any means,

including by telephone, in-person, or through a third party – (i) Modify its policies, practices, or

procedures to ensure that individuals with disabilities can make reservations for accessible guest

rooms during the same hours and in the same manner as individuals who do not need accessible

rooms; (ii) Identify and describe accessible features in the hotels and guest rooms offered through

its reservations service in enough detail to reasonably permit individuals with disabilities to assess

independently whether a given hotel or guest room meets his or her accessibility needs; (iii) Ensure

that accessible guest rooms are held for use by individuals with disabilities until all other guest

rooms of that type have been rented and the accessible room requested is the only remaining room

of that type; (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms

and ensure that the guest rooms requested are blocked and removed from all reservations systems;

and (v) Guarantee that the specific accessible guest room reserved through its reservations service

is held for the reserving customer, regardless of whether a specific room is held in response to

reservations made by others.

       ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions.

       8.      These regulations became effective March 15, 2012.

       ANSWER: Defendant admits only that the foregoing statement appears to be a recital of

the contents of a portion of public law.

       9.      Defendant, either itself or by and through a third party, implemented, operates,

controls and or maintains websites for the Property which contains an online reservations system.

These websites are located at hotels.com, booking.com, orbitz.com, priceline.com, agoda.com,




                                                  4
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 5 of 15 PageID #:22




trip.com and expedia.com. This term also includes all other websites owned and operated by

Defendant or by third parties to book or reserve guest accommodations at the hotel. The purpose

of these websites is so that members of the public may reserve guest accommodations and review

information pertaining to the goods, services, features, facilities, benefits, advantages, and

accommodations of the Property. As such, these websites are subject to the requirements of 28

C.F.R. Section 36.302(e).

       ANSWER: Defendant admits that Defendant owns the Property and maintains a website

through which it books reservations for persons intending to patronize the business at its Property.

As to the balance of the allegations, Defendant neither admits nor denies the allegations as alleged

in the foregoing paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent

a response is required, Defendant lacks sufficient information to admit or deny the allegations in

the foregoing paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict

proof thereof.

       10.       Prior to the commencement of this lawsuit, Plaintiff visited the websites on multiple

occasions for the purpose of reviewing and assessing the accessible features at the Property and

ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her accessibility

needs. However, Plaintiff was unable to do so because Defendant failed to comply with the

requirements set forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same

goods, services, features, facilities, benefits, advantages, and accommodations of the Property

available to the general public. Specifically, expedia.com did not comply with the Regulation

because it did not identify accessible rooms, did not allow for booking of accessible rooms and

provided insufficient information as to whether the rooms or features at the hotel are accessible;

hotel amenities, room types and amenities are all listed in detail; no information was given about




                                                   5
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 6 of 15 PageID #:23




accessibility in the hotel other than the statements “Accessible bathroom”, “Wheelchair-accessible

parking”, and “In-room accessibility”. Hotels.com did not comply with the Regulation because it

did not identify accessible rooms, did not allow for booking of accessible rooms and provided

insufficient information as to whether the rooms or features at the hotel are accessible; hotel

amenities, room types and amenities are all listed in detail; no information was given about

accessibility in the hotel other than the statements “Accessible bathroom”, “Wheelchair-accessible

parking”, and “In-room accessibility”. Booking.com did not comply with the Regulation because

it did not identify accessible rooms, did not allow for booking of accessible rooms and provided

insufficient information as to whether the rooms or features at the hotel are accessible; hotel

amenities, room types and amenities are all listed in detail; no information was given about

accessibility in the hotel other than the statement “Facilities for disabled guests”. Orbitz.com did

not comply with the Regulation because it did not identify accessible rooms, did not allow for

booking of accessible rooms and provided insufficient information as to whether the rooms or

features at the hotel are accessible; hotel amenities, room types and amenities are all listed in detail;

no information was given about accessibility in the hotel other than the statements “Accessible

bathroom”, “Wheelchair-accessible parking”, and “In-room accessibility”. Priceline.com did not

comply with the Regulation because it did not identify accessible rooms, did not allow for booking

of accessible rooms and provided insufficient information as to whether the rooms or features at

the hotel are accessible; hotel amenities, room types and amenities are all listed in detail; no

information was given about accessibility in the hotel other than the statements “Accessible

rooms/facilities” and “Handicapped rooms/facilities”. Agoda.com did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are




                                                    6
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 7 of 15 PageID #:24




accessible; hotel amenities, room types and amenities are all listed in detail; no information was

given about accessibility in the hotel other than the statement “Facilities for disabled guests”.

Trip.com did not comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to whether the

rooms or features at the hotel are accessible; hotel amenities, room types and amenities are all

listed in detail; no information was given about accessibility in the hotel other than the statement

“Accessible rooms”.

       ANSWER: Defendant lacks sufficient information to admit or deny the allegations in the

foregoing paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict

proof thereof.

       11.       In the near future, Plaintiff intends to revisit Defendant’s online reservations system

in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this respect, Plaintiff

maintains a system to ensure that she revisits the online reservations system of every hotel she

sues. By this system, Plaintiff maintains a list of all hotels she has sued with several columns

following each. She continually updates this list by, among other things, entering the dates she did

visit and plans to again visit the hotel’s online reservations system. With respect to each hotel, she

visits the online reservations system multiple times prior to the complaint being filed, then visits

again shortly after the complaint is filed. Once a judgment is obtained or settlement agreement

reached, she records the date by which the hotel’s online reservations system must be compliant

and revisits when that date arrives.

       ANSWER: Defendant lacks sufficient information to admit or deny the allegations in the

foregoing paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict

proof thereof.




                                                    7
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 8 of 15 PageID #:25




        12.      Plaintiff is continuously aware that the subject websites remain non-compliant and

that it would be a futile gesture to revisit the websites as long as those violations exist unless she

is willing to suffer additional discrimination.

        ANSWER: Defendant lacks sufficient information to admit or deny the allegations in the

foregoing paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict

proof thereof.

        13.      The violations present at Defendant’s websites infringe Plaintiff’s right to travel

free of discrimination and deprive her of the information required to make meaningful choices for

travel. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result of

the discriminatory conditions present at Defendant’s website. By continuing to operate the

websites with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant’s website, and knowing that it would be a futile gesture to

return to the websites unless she is willing to endure additional discrimination, Plaintiff is deprived

of the same advantages, privileges, goods, services and benefits readily available to the general

public. By maintaining a websites with violations, Defendant deprives Plaintiff the equality of

opportunity offered to the general public. Defendant’s online reservations system serves as a

gateway to its hotel. Because this online reservations system discriminates against Plaintiff, it is

thereby more difficult to book a room at the hotel or make an informed decision as to whether the

facilities at the hotel are accessible.

        ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is




                                                   8
     Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 9 of 15 PageID #:26




required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.

       14.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to modify its websites to

comply with the requirements of the ADA and to continually monitor and ensure that the subject

websites remains in compliance.

       ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is

required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.

       15.     Plaintiff has a realistic, credible, existing and continuing threat of discriminat ion

from the Defendant’s non-compliance with the ADA with respect to these websites. Plaintiff has

reasonable grounds to believe that she will continue to be subjected to discrimination in violation

of the ADA by the Defendant.

       ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is

required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.

       16.     The Defendant has discriminated against the Plaintiff by denying her access to, and

full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the subject website.

       ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is




                                                   9
    Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 10 of 15 PageID #:27




required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.

          17.    The Plaintiff and all others similarly situated will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein.

          ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is

required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.

          18.    Defendant has discriminated against the Plaintiff by denying her access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

of its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et

seq. and 28 CFR 36.302(e). Furthermore, the Defendant continues to discriminate against the

Plaintiff, and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered good s,

services, facilities, privileges, advantages or accommodations to individuals with disabilities; and

by failing to take such efforts that may be necessary to ensure that no individual with a disability

is excluded, denied services, segregated or otherwise treated differently than other individua ls

because of the absence of auxiliary aids and services.

          ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is

required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.




                                                 10
    Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 11 of 15 PageID #:28




       19.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

       ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is

required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.

       20.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the subject websites

to make them readily accessible and useable to the Plaintiff and all other persons with disabilit ies

as defined by the ADA and 28 C.F.R. Section 36.302(e); or by closing the websites until such time

as the Defendant cures its violations of the ADA.

       ANSWER: Defendant neither admits nor denies the allegations as alleged in the foregoing

paragraph of Plaintiff’s Complaint as they concern legal conclusions. To the extent a response is

required, Defendant lacks sufficient information to admit or deny the allegations in the foregoing

paragraph of Plaintiff’s Complaint, and therefore denies the same and demands strict proof thereof.

                                  AFFIRMATIVE DEFENSES
       NOW COMES the Defendant, 233 E. ONTARIO HOTEL PROPCO LLC, and asserts the
following Affirmative Defenses without assuming any burden of proof and persuasion that would
otherwise remain with the Plaintiff to the Plaintiff’s Complaint and states as follows:
                            First Separate and Affirmative Defense
                                    (Failure to State a Claim)
       Plaintiff’s Complaint and each and every claim contained therein fails to state facts
sufficient to state a claim upon which relief may be granted.




                                                  11
    Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 12 of 15 PageID #:29




                           Second Separate and Affirmative Defense
                                        (Lack of Standing)
       Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not suffered harm
and, therefore, Plaintiff lacks standing. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016).
                            Third Separate and Affirmative Defense
                                      (Statute of Limitations)
       Defendant is informed and believes and thereon alleges that Plaintiff’s claims as
contained in the Complaint are barred by the applicable statutes of limitations.
                           Fourth Separate and Affirmative Defense
                                              (Waiver)
       Defendant is informed and believes and thereon alleges that Plaintiff has waived any and
all claims that Plaintiff may have had or has against Defendant arising from the transactions
and/or occurrences contained in the Complaint.
                            Fifth Separate and Affirmative Defense
                                             (Estoppel)
       Defendant is informed and believes and thereon alleges that Plaintiff is estopped by
Plaintiff’s own conduct from asserting any and all claims Plaintiff may have had or has against
Defendant arising from the transactions and/or occurrences contained in the Complaint.
                            Sixth Separate and Affirmative Defense
                                       (Doctrine of Laches)
       Defendant is informed and believes and thereon alleges that Plaintiff’s Complaint is
barred in its entirety, by the Doctrine of Laches.
                           Seventh Separate and Affirmative Defense
                                         (Unclean Hands)
       Defendant is informed and believes and thereon alleges that Plaintiff’s Complaint is
barred, in its entirety, by the doctrine of unclean hands.




                                                  12
    Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 13 of 15 PageID #:30




                            Eighth Separate and Affirmative Defense
                                       (Alternative Methods)
        Defendant is informed and believes and thereon alleges based upon information and
belief that it and other third parties provide persons with disabilities alternatives to barrier
removal by providing access by alternative methods.
                            Nineth Separate and Affirmative Defense
                 (No Standing for Barriers Not Affecting Plaintiff’s Disability)
        Plaintiff lacks standing to seek relief for barriers not affecting her disability.
                             Tenth Separate and Affirmative Defense
                       (Failure to Plead with Certainty and Particularity)
        The allegations of the Complaint, and each purported cause of action contained therein,
are not pled with sufficient particularity and are uncertain, vague, ambiguous and unintelligible.
                           Eleventh Separate and Affirmative Defense
                                           (Undue Burden)
        Some or all of the barrier removal proposed by Plaintiff would result in an undue burden
for Defendant.
                           Twelfth Separate and Affirmative Defense
                                   (Failure to Mitigate Damages)
        Defendant alleges upon information and belief that Plaintiff has failed to act reasonably
to mitigate any damages that Plaintiff has alleged in this action, if any at all.
                          Thirteenth Separate and Affirmative Defense
                           (Reasonable Portions of Facility Accessible)
        Defendant is informed and believes and thereon alleges that the facility does not violate
any codes, laws, regulations, or provisions alleged in Plaintiff’s Complaint by reason that a
reasonable portion of the facility and accommodations normally sought and used by the public
are accessible to and useable by Plaintiff and other persons with disabilities.




                                                   13
    Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 14 of 15 PageID #:31




                         Fourteenth Separate and Affirmative Defense
           (Failure to Request Modification to Policies, Practices, or Procedures)
       Defendant alleges that Plaintiff is unable to obtain injunctive relief regarding changes to
Defendant’s policies, practices, or procedures because Plaintiff failed to plead that Plaintiff
requested of Defendant any specific and reasonable modification to a policy, practice, or
procedure as required by relevant law to obtain such relief and/or that Defendant declined that
request.


                  Reservation of Rights for Additional Affirmative Defenses

       Defendant reserves the right to affirmatively assert additional affirmative defenses in the

event discovery indicates it would be appropriate.



Date: August 31, 2020


                                                 By:     /s/ Mary A. Smigielski
                                                       Attorneys for Defendant


Mary A. Smigielski
Kenneth D. Walsh
LEWIS BRISBOIS BISGAARD & SMITH               LLP
550 West Adams Street, Suite 300
Chicago, Illinois 60661
312.463.3377
Mary.Smigielski@lewisbrisbois.com
Kenneth.Walsh@lewisbrisbois.com

Stephen E. Abraham, California State Bar # 172054
LEWIS BRISBOIS BISGAARD & SMITH LLP
650 Town Center Drive, Suite 1400
Costa Mesa, CA 92626
Telephone: 714.668.5562
Facsimile: 714.850.1030
E-Mail: Stephen.Abraham@lewisbrisbois.com
Pro Hac Application to be Submitted




                                                  14
    Case: 1:20-cv-04593 Document #: 7 Filed: 08/31/20 Page 15 of 15 PageID #:32




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 31, 2020 I electronically filed the foregoing
Defendant’s Answer and Affirmative Defenses to Plaintiff’s Complaint with the Clerk of the
above-captioned Court by using the CM/ECF system, which will provide notice and a copy of
same to all parties of record.


                                         By: /s/   Kenneth Walsh




                                            15
